DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 03 August 2020 and to Applicant’s response filed 27 May 2022 (“Response”).  
Claims 1–48 are currently pending.
Claims 1–24 have been examined.
Claims 25–48 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election of claims 1–24 in the Response is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (mailed 28 March 2022), the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 25–48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the Response.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation “said multi-signature scheme.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3–10, 12–18, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak et al. (US 2015/0324789 A1) (“Dvorak”), in view of van de Ruit et al. (US 10,891,384 B2) (“van de Ruit”).
As per claim 1, Dvorak discloses a digital wallet device (10) for storing and managing cryptocurrency, the digital wallet device is electronically disconnected from other digital devices (figs. 1–3) and comprising:

a non-transitory computer readable storage medium ([0050] “digital storage element”)  ([0050]; [0056]; [0005]);
a man-machine interface (MMI) ([0050] “key pad 16”) for receiving an input from a user ([0055] “use the keypad 16 to receive input from the user”);
at least one processor ([0056] “microprocessor 360”; [0055])  ([0056] “signing transactions”); and
a unidirectional communication hardware ([0053] “display screen 12”) for sending said transaction to a communication device for broadcasting said transaction via a network.
As indicated by strikethroughs above, Dvorak does not expressly disclose a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface; and the medium and the processor is each mounted on said cryptocurrency management IC. 
van de Ruit teaches a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface (e.g., fig. 1c, hardware element 200); a non-transitory computer readable storage medium mounted on said cryptocurrency management IC (e.g., fig. 1c, memory 210 is mounted on hardware element 200); and at least one processor mounted on said cryptocurrency management IC (e.g., fig. 1c, circuit 220 is mounted on hardware element 200).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device 10 of Dvorak to include the cryptocurrency management IC of van de Ruit, and to mount the medium and processor of Dvorak on the IC, as taught by van de Ruit. One would have been motivated to do so in order to protect the keys and signing process with an isolated environment.
As per claim 3, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said unidirectional communication hardware includes a presentation unit (Dvorak, [0053] “display screen 12”) for presenting a machine-readable code encoding said transaction, to be captured by a sensor and decoded by said communication device.
As per claim 4, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said machine-readable code is a visual machine-readable code and said sensor is an imaging device (Dvorak, [0053]).
As per claim 5, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said presentation unit is a screen (Dvorak, [0053]).
As per claim 6, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said presentation unit is further presenting a user interface to be used by said user (Dvorak, figs. 1 & 4).
As per claim 7, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said communication device is a mobile device; said sensor is a camera of said mobile device; and said decoding and said broadcasting is done by a software application installed on said mobile device (Dvorak, [0053]; note: the structure of the communication device is outside the scope of the claimed “digital wallet device of claim 3,” and is therefore not afforded patentable weight).
As per claim 8, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said input comprising at least one of a destination account address for said transaction and an amount for said transaction (Dvorak, [0055]).
As per claim 9, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising a sensor for capturing a destination machine-readable code encoding a destination account address for said transaction, wherein said destination machine-readable code is decoded by said at least one processor and said creation of said transaction is further based on said destination account address (Dvorak, [0050] [0056] [0089]).
As per claim 10, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising: a removable non-transitory computer readable storage medium storing said transaction code (van de Ruit, 2:38).
As per claim 12, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising a hardware security module (HSM) storing said private key (van de Ruit, fig. 1c).
As per claim 13, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising: an input IC that is isolated from said cryptocurrency management IC; and a sensor mounted on said input IC (in combination of Dvorak/van de Ruit, one of ordinary skill would understand that Dvorak’s camera 366 and/or scanner 14 (“sensor”) is mounted on an IC (“input IC”) and that it would be isolated from added 200 of van de Ruit; see van de Ruit, fig. 1c and 8:64–65, which states “device 100 may comprise further memories or processor circuits for other purposes”).
As per claim 14, Dvorak/van de Ruit teaches the digital wallet device of claim 13, further comprising: 
an input component connected to said cryptocurrency management IC and is isolated from any other computer interface (van de Ruit, “cryptographic kernel”); and
an output component (“display screen 12”) electronically disconnected from said input component (van de Ruit’s “cryptographic kernel” resides in e.g. 220 within 200, see van de Ruit 2:32–37 and fig. 1c, and would be “electronically disconnected” from other components, including “display screen 12” of Dvorak, when Dvorak’s device 10 is modified with teachings of 200 of van de Ruit, as set forth above), said output component receiving a data piece from said input IC and presenting to a user a representation of said data piece (Dvorak, [0078]–[0079]), which is indicative of a desired input action by said user according to a physical structure of said input component (“which is indicative of …” is language directed to content of information, i.e., content of “said data piece,” and is therefore not given patentable weight, since such nonfunctional aspects of the data piece do not have a structural implication to the claimed device).
As per claim 15, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said MMI is a keyboard (Dvorak, [0050] “key pad 16”).
As per claim 16, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said MMI is a touchscreen (van de Ruit, 12:58–59).
As per claim 17, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create said private key and said public key (van de Ruit, 8:27–28).
As per claim 18, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said private key is further sent via said unidirectional communication hardware (Dvorak, [0053] [0058]; note: limitation “private key is further sent” represents what the device does, not what the device is, and therefore does not achieve a structural difference (see MPEP 2114 II.); note: “private key” is nonfunctional descriptive data and therefore is not afforded patentable weight).
As per claim 20, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create a cryptocurrency rule or definition and to sign said rule or definition using said private key (Dvorak, at least [0020] [0084]; creating rule or definition, e.g., what signatures are required to redeem transaction output in a locking script, is inherent to transaction with multi-signature).
As per claim 22, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said multi-signature scheme is based on one of standard blockchain multi-signature and encryption key splitting mechanism (Dvorak, at least [0084].
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Suer et al. (US 6,431,439 B1) (“Suer”).
As per claim 2, Dvorak/van de Ruit teaches the digital wallet device of claim 1, but do not expressly disclose wherein said unidirectional communication hardware includes a data diode.
Suer teaches unidirectional communication hardware includes a data diode (10:44–47).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device 10 of Dvorak to include the data diode of Suer. One would have been motivated to do so in order to communicate data to a device unequipped with a camera, yet equipped with an appropriate receiver.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Hawkins et al. (US 2009/0152339 A1) (“Hawkins”).
As per claim 11, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said non-transitory computer readable storage medium (Dvorak, [0050]; [0056]; [0005]).
Dvorak/van de Ruit does not expressly teach the medium includes a removable write-only data storage card.
Hawkins teaches medium includes a removable write-only data storage card ([0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device 10 of Dvorak to include medium of Hawkins. One would have been motivated to do so in order to secure the device against virus and hacking codes (Hawkins, [0021]).
Claims 19, 21, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Kumar (US 2018/0315027 A1).
As per claim 19, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create a message request based on said input and to sign said message request using said private key (Dvorak, [0056]).
Dvorak/van de Ruit does not expressly teach and said message request is sent by said unidirectional communication hardware to said communication device for transmitting to a smart contract capable of managing cryptocurrency based on said public key.
Kumar teaches message request is sent by [ ] unidirectional communication hardware to [ ] communication device for transmitting to a smart contract capable of managing cryptocurrency based on said public key ([0104]; note: “for transmitting …” is intended use language not afforded patentable weight).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device 10 of Dvorak to send message request via the unidirectional hardware in order to effect on offline transfer of the message request.
As per claim 21, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create policy for secure multi-signature scheme and to sign said policy using said private key (Dvorak, at least [0020] [0084]; creating policy, e.g., what signatures are required to redeem transaction output in a locking script, is inherent to transaction with multi-signature); and said policy is sent (Dvorak, [0052] [0058]; note: limitation “said policy is sent” represents what the device does, not what the device is, and therefore does not achieve a structural difference (see MPEP 2114 II.)).
Nevertheless, Kumar teaches transaction policy is sent by [a] unidirectional communication hardware to [a] communication device ([0104).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device 10 of Dvorak to send transaction with policy via the unidirectional hardware in order to effect on offline transfer of the transaction/policy. 
As per claim 24, Dvorak discloses a method for transferring cryptocurrency by a digital wallet device (10) that is electronically disconnected from other digital devices (figs. 1–3), comprising:
receiving an input from a user via a man-machine interface (MMI) ([0050] [0055]) ;
creating, by at least one processor key of said cryptocurrency ([0055]–[0056]), said private key is stored in a non-transitory computer readable storage medium ([0050]; [0056]; [0005]) 
sending ([0067]).
As indicated by strikethroughs above, Dvorak does not expressly disclose MMI connected to a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface; and the medium and the processor is each mounted on said cryptocurrency management IC; and the sending is by a unidirectional communication hardware. 
van de Ruit teaches an MMI connected to a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface (e.g., fig. 1c, hardware element 200); a non-transitory computer readable storage medium mounted on said cryptocurrency management IC (e.g., fig. 1c, memory 210 is mounted on hardware element 200); and at least one processor mounted on said cryptocurrency management IC (e.g., fig. 1c, circuit 220 is mounted on hardware element 200).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device 10 of Dvorak to include the cryptocurrency management IC of van de Ruit, and to mount the medium and processor of Dvorak on the IC, as taught by van de Ruit. One would have been motivated to do so in order to protect the keys and signing process with an isolated environment.
Furthermore, Kumar teaches sending transaction by a unidirectional communication hardware ([0104]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify method of Dvorak/van de Ruit to send transaction by unidirectional hardware, as taught by Kumar, in order to effect on offline transfer of the transaction to a signing party of a multi-signature transaction. 
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Cheng et al. (US 2018/0262341 A1) (“Cheng”).
As per claim 23, Dvorak/van de Ruit teaches the digital wallet device of claim 1, but does not expressly teach further comprising a mechanical input component for reading mechanically encoded data, wherein said creation of said transaction is further based on said mechanically encoded data.
However, Cheng teaches any mechanization and/or embodiment allowing a processor to affect the storage and/or retrieval of information is regarded as memory, including storage devices are provided by a paper punch tape or paper punch card mechanism.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify storage of input data in Dvorak to include mechanical means, as taught by Cheng. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the electrical input of Dvorak/van de Ruit for the mechanical input of Cheng. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685